EXHIBIT 10.1

RESTATEMENT AGREEMENT TO CREDIT AGREEMENT

RESTATEMENT AGREEMENT, dated as of July 28, 2016 (this “Agreement”), among ACP
RE LTD., a Bermuda exempted company (“ACP”), TOWER GROUP INTERNATIONAL, LTD., a
Bermuda insurance holding company (“Tower”), ACP RE HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”) and owner of 100% of the Equity Interests
(as defined in the Credit Agreement) of ACP, each other Lender party or
consenting in writing hereto, and AMTRUST FINANCIAL SERVICES, INC. a Delaware
corporation, as Administrative Agent (“AmTrust”).

PRELIMINARY STATEMENTS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 15, 2014 (as amended, supplemented or otherwise modified from time to
time in accordance with the provisions thereof, the “Credit Agreement”), among
the Borrower (as defined therein), Holdings, the Administrative Agent and the
Lenders party thereto;

WHEREAS, ACP, Tower and Holdings have requested that Holdings become the sole
Borrower under the Credit Agreement;

WHEREAS, Holdings has requested the continuance of the extension of credit under
the Credit Agreement and certain modifications in connection therewith;

WHEREAS, in connection with the execution and delivery of this Agreement, a
conservation plan (the “Conservation Plan”) is to be presented for approval to
the Superior Court of the State of California (the “Court”) by the Insurance
Commissioner for the State of California, as conservator (the “Conservator”) of
CastlePoint National Insurance Company (“CNIC”), for the orderly run-off of the
liabilities of CNIC as successor by merger to all of the U.S. insurance company
subsidiaries of Tower, as set forth in a Conservation Agreement to be entered by
and among the Conservator, and the Michael Karfunkel Family 2005 Trust, a trust
formed under the laws of the State of New York pursuant to an agreement dated
March 28, 2005 (the “Karfunkel Trust”) and the other parties thereto;

WHEREAS, subject to the approval by the Court of the Conservation Plan, (i) the
Karfunkel Trust and members of the Michael Karfunkel Family will contribute, or
cause to be contributed, $200,000,000 to CNIC in accordance with the
Conservation Plan and (ii) the Aggregate Stop Loss Reinsurance Contract, dated
as of September 15, 2014, among CastlePoint Re, AmTrust International and
National General Re (the “Stop Loss Reinsurance Contract”) and the Retrocession
Agreement will be commuted and AmTrust and National General will cease to have
any liability thereunder;

WHEREAS, the Karfunkel Trust has agreed to be bound by certain provisions of the
Amended and Restated Credit Agreement (as defined below) relating to the
maintenance of a minimum aggregate amount of assets at Holdings under
Section 6.01 of the Amended and Restated Credit Agreement;

WHEREAS, Section 9.02 of the Credit Agreement provides that the Credit Agreement
and the other Loan Documents may be amended by the Borrower (as defined in the
Credit Agreement), Holdings, the Required Lenders, subject in certain cases to
the approval of the Lenders; and

WHEREAS, the Borrower (as defined in the Credit Agreement), Holdings, the
Required Lenders and the Lenders representing 100% of the aggregate Commitments
(as defined in the Amended



--------------------------------------------------------------------------------

and Restated Credit Agreement) have agreed to amend and restate the Credit
Agreement in its entirety in the form attached as Exhibit A hereto (the “Amended
and Restated Credit Agreement” capitalized terms used but not defined herein
having the meanings set forth in the Amended and Restated Credit Agreement) upon
and subject to the terms and conditions, set forth herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1. Amendment and Restatement of Credit Agreement.

(a) Subject to the terms and conditions of this Agreement, the Credit Agreement,
including all schedules and exhibits thereto, is hereby amended and restated in
its entirety as of the Restatement Effective Date in the form attached as
Exhibit I hereto. For the avoidance of doubt, the parties hereto acknowledge and
agree that if the Restatement Effective Date does not occur or if this Agreement
is terminated pursuant to Section 5 hereof, the Credit Agreement and all related
Loan Documents shall remain in full force and effect (without giving effect to
the amendments and modifications effectuated by this Agreement).

(b) Prior to the Restatement Effective Date, the Credit Agreement shall remain
in full force and effect (without giving effect to the amendments and
modifications effectuated by this Agreement), provided that there shall be an
ongoing waiver of any default or Event of Default under the Credit Agreement
(other than with respect to (x) payment of principal or interest on the Loans or
(y) the maintenance of collateral which will be the subject of the Amended and
Restated Credit Agreement, except to the extent expressly required or
contemplated under that Amended and Restated Credit Agreement) related to any
and all actions taken in connection with, contemplated by or in furtherance of
the Amended and Restated Credit Agreement.

(c) As of the date hereof and, for the avoidance of doubt, upon and as of the
Restatement Effective Date, Tower and any of its subsidiaries shall cease to be
a Loan Party under the Amended and Restated Credit Agreement.

(d) Upon and as of the Restatement Effective Date, each Lender party hereto and
the Administrative Agent hereby consents to the Amended and Restated Credit
Agreement and ratifies and confirms the Amended and Restated Credit Agreement in
all respects without any further action on the part of any Lender or the
Administrative Agent, and the Amended and Restated Credit Agreement made hereby
shall be effective.

SECTION 2. Conditions to Effectiveness. The Amended and Restated Credit
Agreement shall become effective on the first date (the “Restatement Effective
Date”) when, and only when, each of the applicable conditions set forth below
have been satisfied (or waived) in accordance with the terms herein:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto and thereto, as applicable, either (i) a counterpart of the Amended
and Restated Credit Agreement, the other Loan Documents and each of the other
agreements contemplated hereby signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent that such party has signed a
counterpart of the Amended and Restated Credit Agreement, the other Loan
Documents and each of the other agreements contemplated hereby.

 

-2-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of counsel for Holdings, in form and substance reasonably
satisfactory to the Administrative Agent (the form of which shall have been
provided to the Lenders at least two (2) Business Days prior to the Restatement
Effective Date), and covering such other matters relating to the Loan Parties
Holdings, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. Holdings hereby requests such counsel to deliver such
opinion.

(c) The Lenders shall have received (i) satisfactory consolidated financial
statements of Holdings for the two most recent fiscal years ended prior to the
Restatement Effective Date as to which such financial statements are available
and (ii) satisfactory interim consolidated financial statements of Holdings for
the quarterly period ended June 30, 2016 and any quarterly period for which
financial statements are available prior to the Restatement Effective Date.

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and (ii) to
the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable anti-money
laundering rules and regulations.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of Holdings and its Subsidiaries
(including all insurance and other regulatory compliance) have been obtained and
are in full force and effect.

(f) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower (as defined in the
Credit Agreement) hereunder and all of the accrued interest then due and owing
under the Credit Agreement through and including the calendar day immediately
preceding the Restatement Effective Date.

(g) Each of the representations and warranties made by the Holdings in the
Amended and Restated Credit Agreement that are qualified by materiality will be
true and correct in all respects and each of the representations and warranties
made by the Holdings in the Amended and Restated Credit Agreement that are not
so qualified will be true and correct in all material respects, in each case, as
if such representations or warranties were made on and as of the date of this
Agreement and as of the Restatement Effective Date (except to the extent such
representations and warranties speak as of a specific date or as of the date of
the Amended and Restated Credit Agreement, in which case such representations
and warranties will be so true and correct or so true and correct in all
material respects, as the case may be, as of such specific date or as of the
date of this Agreement, respectively) and the Administrative Agent will have
received a certificate attesting thereto duly executed by the Holdings.

(h) Subject to Section 1(b) above, no Event of Default and no condition, event
or action which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default shall have occurred and be continuing or shall
exist, and the Administrative Agent will have received a certificate attesting
thereto duly executed by the Holdings.

 

-3-



--------------------------------------------------------------------------------

(i) Holdings shall have delivered to the Administrative Agent a certificate of
the Secretary or an Assistant Secretary of each Holdings certifying (i) that
there have been no changes in the Organizational Documents of Holdings, as
attached thereto and (to the extent available) as certified as of a recent date
by the Secretary of State (or analogous Governmental Authority) of the
jurisdiction of its organization, since the date of the certification thereof by
such Governmental Authority, and (ii) resolutions of the Board of Directors or
other governing body of Holdings authorizing the execution, delivery and
performance of each Loan Document to which it is a party.

(j) Holdings shall have provided to the Administrative Agent satisfactory
evidence that (i) the Conservation Plan has been approved by the Court, (ii) the
Conservation Agreement in connection therewith has been executed by all parties
thereto and (iii) execution of agreements pursuant to which the Stop Loss
Reinsurance Contract and the Retrocession Agreement are commuted and AmTrust and
National General will cease to have any liability thereunder.

(k) Holdings shall have provided to the Administrative Agent satisfactory
evidence that the Karfunkel Trust and members of the Michael Karfunkel Family
have contributed or, caused to be contributed, $200,000,000 to CNIC in
accordance with the Conservation Plan.

(l) Holdings shall have provided to the Administrative Agent satisfactory
evidence that, as of the Restatement Effective Date, Holdings will have assets
having an aggregate fair market value of not less than one hundred fifteen
percent (115%) of the aggregate principal amount then due under the Amended and
Restated Credit Agreement.

SECTION 3. Expenses. The Borrower (as defined in the Credit Agreement) hereby
reconfirms its obligations pursuant to Section 9.03 of the Credit Agreement to
pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with this Agreement.

SECTION 4. Reaffirmation of the Loan Parties. Upon the Restatement Effective
Date, each Loan Party hereby consents to the Amended and Restated Credit
Agreement effected hereby and confirms and agrees that, notwithstanding the
effectiveness of this Agreement, each Loan Document to which such Loan Party is
a party is, and the obligations of such Loan Party contained in the Credit
Agreement, this Agreement or in any other Loan Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as amended by this Agreement and/or
the Amended and Restated Credit Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by such Loan Party in favor of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties, including the Loans,
under the Amended and Restated Credit Agreement and the other Loan Documents as
and to the extent provided in the Loan Documents. Each Lender, by delivering its
signature page to this Agreement (or otherwise consenting to this Agreement in
writing) shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
the Administrative Agent, Required Lenders or Lenders, as applicable on the
Restatement Effective Date.

SECTION 5. Amendment, Modification and Waiver; Termination. This Agreement may
not be amended, modified or waived except in accordance with Section 9.02 of the
Amended and Restated Credit Agreement. This Agreement shall terminate,
automatically and without any required action on the party of any party hereto,
if the Restatement Effective Date shall not have occurred on or prior to
December 31, 2016 or such other date as the parties hereto shall agree in
writing.

 

-4-



--------------------------------------------------------------------------------

SECTION 6. Entire Agreement. This Agreement, the Amended and Restated Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Amended and Restated Credit Agreement attached hereto and that
this Agreement is a Loan Document. This Agreement shall not constitute a
novation of any amount owing under the Credit Agreement and all amounts owing in
respect of principal, interest, fees and other amounts pursuant to the Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Restatement Effective Date, shall continue to be
owing under the Amended and Restated Credit Agreement or such other Loan
Documents until paid in accordance therewith.

SECTION 7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 9.09
and 9.10 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY HERETO.

SECTION 8. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein, to the fullest extent permitted by
applicable law, shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 9. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other customary means of electronic transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this Agreement.

[Remainder of Page Intentionally Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

ACP RE LTD., as Borrower By:  

/s/ Barry Karfunkel

  Name:   Barry Karfunkel   Title:   President TOWER GROUP INTERNATIONAL, LTD.,
as Borrower By:  

/s/ William Hitselberger

  Name:   William Hitselberger   Title:   President & Treasurer ACP RE HOLDINGS,
LLC, as Guarantor By:  

/s/ Leah Karfunkel

  Name:   Leah Karfunkel   Title:   Manager

 

Signature Page to Restatement Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

AMTRUST FINANCIAL SERVICES, INC.,

as Administrative Agent

By:  

/s/ Ronald E. Pipoly, Jr.

  Name:   Ronald E. Pipoly, Jr.   Title:   EVP, Chief Financial Officer

 

Signature Page to Restatement Agreement



--------------------------------------------------------------------------------

LENDERS: AMTRUST INTERNATIONAL INSURANCE, LTD., as a Lender By:  

/s/ Stephen Ungar

  Name:   Stephen Ungar   Title:   Secretary NATIONAL GENERAL RE LTD., as a
Lender By:  

/s/ Jeffrey Weissmann

  Name:   Jeffrey Weissmann   Title:   Vice President

 

Signature Page to Restatement Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement with Schedules and Exhibits